

RESTRICTED STOCK AWARD AGREEMENT
UNDER THE DUFF & PHELPS CORPORATION
2007 OMNIBUS STOCK INCENTIVE PLAN


This Award Agreement (this “Restricted Stock Award Agreement”), dated as of
[__________] (the “Date of Grant”), is made by and between Duff & Phelps
Corporation, a Delaware corporation (the “Company”) and [__________] (the
“Participant”). Capitalized terms not defined herein shall have the meaning
ascribed to them in the Company 2007 Omnibus Stock Incentive Plan (the “Plan”).
Where the context permits, references to the Company shall include any successor
to the Company.
 
1.  Grant of Restricted Stock. The Company hereby grants to the Participant
[________] shares of Stock (such shares, the “Restricted Stock”), subject to all
of the terms and conditions of this Restricted Stock Award Agreement and the
Plan.
 
2.  Lapse of Restrictions.
 
(a)  Vesting.
 
(i) General. Subject to the provisions set forth below, the restrictions on
transfer set forth in Section 2(b) hereof shall lapse with respect to one-fourth
(1/4) of the Restricted Stock on each of the first four anniversaries of the
Date of Grant, subject to the continued service of the Participant as a
non-employee director as of each such vesting date.
 
(ii) Following Cessation of Service as a Director. Upon cessation of
Participant’s service as a non-employee director of the Company (a
“Termination”) for any reason any Restricted Stock as to which the restrictions
on transferability described in this Section 2(a) shall not already have lapsed
shall be immediately forfeited by the Participant and transferred to, and
reacquired by, the Company without consideration of any kind and neither the
Participant nor any of the Participant’s successors, heirs, assigns, or personal
representatives shall thereafter have any further rights or interests in such
Restricted Stock.
 
(b)  Restrictions. Until the restrictions on transfer of the Restricted Stock
lapse as provided in Section 2(a) hereof, or as otherwise provided in the Plan,
no transfer of the Restricted Stock or any of the Participant’s rights with
respect to the Restricted Stock, whether voluntary or involuntary, by operation
of law or otherwise, shall be permitted. Unless the Committee determines
otherwise, upon any attempt to transfer Restricted Stock or any rights in
respect of Restricted Stock before the lapse of such restrictions, such
Restricted Stock, and all of the rights related thereto, shall be immediately
forfeited by the Participant and transferred to, and reacquired by, the Company
without consideration of any kind.
 
3.  Legend on Certificates. The Participant agrees that any certificate issued
for Restricted Stock (or, if applicable, any book entry statement issued for
Restricted Stock) prior to the lapse of any outstanding restrictions relating
thereto shall bear the following legend (in addition to any other legend or
legends required under applicable federal and state securities laws):
 
 
 

--------------------------------------------------------------------------------

 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE (THE “RESTRICTIONS”) AS SET FORTH IN THE
DUFF & PHELPS CORPORATION 2007 OMNIBUS STOCK INCENTIVE PLAN AND A RESTRICTED
STOCK AWARD AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND DUFF &
PHELPS CORPORATION, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE
COMPANY. ANY ATTEMPT TO DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE
RESTRICTIONS, INCLUDING BY WAY OF SALE, ASSIGNMENT, TRANSFER, PLEDGE,
HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT EFFECT AND SHALL
RESULT IN THE FORFEITURE OF SUCH SHARES AS PROVIDED BY SUCH PLAN AND AGREEMENT.
 
4.  Securities Laws Requirements. The Company shall not be obligated to transfer
any Stock to the Participant free of the restrictive legend described in Section
3 hereof or of any other restrictive legend, if such transfer, in the opinion of
counsel for the Company, would violate the Securities Act of 1933, as amended
(the “Securities Act”) (or any other federal or state statutes having similar
requirements as may be in effect at that time).
 
5.  No Obligation to Register. The Company shall be under no obligation to
register the Restricted Stock pursuant to the Securities Act or any other
federal or state securities laws.
 
6.  Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Restricted Stock by any holder thereof in violation of
the provisions of this Restricted Stock Award Agreement will be valid, and the
Company will not transfer any of said Restricted Stock on its books nor will any
of such Restricted Stock be entitled to vote, nor will any distributions be paid
thereon, unless and until there has been full compliance with said provisions to
the satisfaction of the Company. The foregoing restrictions are in addition to
and not in lieu of any other remedies, legal or equitable, available to enforce
said provisions.
 
7.  Income Tax Considerations.
 
(a)  Tax Withholding. The Participant shall pay to the Company promptly upon
request, and in any event at the time the Participant recognizes taxable income
in respect to the Restricted Stock (or, if the Participant makes an election
under Section 83(b) of the Code in connection with such grant), an amount equal
to the taxes the Company determines it is required to withhold under applicable
tax laws with respect to the Restricted Stock. The Participant may satisfy the
foregoing requirement by making a payment to the Company in cash or, with the
approval of the Committee, in it sole discretion, by delivering already owned
unrestricted shares of Stock, in each case, having a value equal to the minimum
amount of tax required to be withheld. Such shares of Stock shall be valued at
their fair market value on the date as of which the amount of tax to be withheld
is determined. Fractional share amounts shall be settled in cash. The
Participant shall promptly notify the Company of any election made pursuant to
Section 83(b) of the Code. A form of such election is attached hereto as Exhibit
A.
 
 
 

--------------------------------------------------------------------------------

 
(b)  Tax Consequences.
 
TO ENSURE COMPLIANCE WITH TREASURY DEPARTMENT REGULATIONS, WE ADVISE YOU THAT,
UNLESS OTHERWISE EXPRESSLY INDICATED, ANY FEDERAL TAX ADVICE CONTAINED IN THIS
AWARD AGREEMENT WAS NOT INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR
THE PURPOSE OF (I) AVOIDING TAX-RELATED PENALTIES UNDER THE CODE OR (II)
PROMOTING, MARKETING OR RECOMMENDING TO ANOTHER PARTY ANY TAX-RELATED MATTERS
ADDRESSED HEREIN.
 
BY SIGNING THIS AWARD AGREEMENT, THE AWARDEE REPRESENTS THAT THE AWARDEE HAS
REVIEWED WITH ITS OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX
CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING,
SECTION 83(B) ELECTIONS AND QEF ELECTIONS, IF ANY) AND THAT THE AWARDEE IS
RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF
THE COMPANY OR ANY OF ITS AGENTS. THE AWARDEE UNDERSTANDS AND AGREES THAT THE
AWARDEE (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR ANY TAX LIABILITY THAT
MAY ARISE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AWARD AGREEMENT.


(c)  Section 83(b) Election. The Participant hereby acknowledges that the
Participant has been informed that, with respect to the award of the Restricted
Stock, an election may be filed by the Participant with the U.S. Internal
Revenue Service (the "IRS"), within 30 days of the date hereof, electing
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended (the
"Code"), to be taxed currently on the Fair Market Value (as defined under the
Plan) of the Restricted Stock on the date hereof. The Participant agrees to
provide the Company with a copy of any election made pursuant to Section 83(b)
of the Code within fifteen (15) days of filing such election.
 
THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT'S SOLE RESPONSIBILITY
AND NOT THE COMPANY'S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE
THIS FILING ON THE PARTICIPANT'S BEHALF.


8.  Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Restricted Stock Award Agreement shall in no way
be construed to be a waiver of such provision or of any other provision hereof.
 
9.  Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Restricted Stock by any holder thereof in violation of
the provisions of this Restricted Stock Award Agreement will be valid, and the
Company will not transfer any of said Restricted Stock on its books nor will any
of such Restricted Stock be entitled to vote, nor will any distributions be paid
thereon, unless and until there has been full compliance with said provisions to
the satisfaction of the Company. The foregoing restrictions are in addition to
and not in lieu of any other remedies, legal or equitable, available to enforce
said provisions.
 
 
 

--------------------------------------------------------------------------------

 
10.  Governing Law. This Restricted Stock Award Agreement shall be governed by
and construed according to the laws of the State of Delaware without regard to
its principles of conflict of laws.
 
11.  Incorporation of Plan. The Plan is hereby incorporated by reference and
made a part hereof, and the Restricted Stock and this Restricted Stock Award
Agreement shall be subject to all terms and conditions of the Plan. In the event
of any conflict between the provisions of this Restricted Stock Award Agreement
and the provisions of the Plan, the provisions of the Plan shall govern.
 
12.  Section 409A Compliance. Notwithstanding anything to the contrary contained
in this Restricted Stock Award Agreement, to the extent that the Board
determines that the Plan or the Restricted Stock are subject to Section 409A of
the Code and fails to comply with the requirements of Section 409A of the Code,
the Board reserves the right (without any obligation to do so) to amend or
terminate the Plan and/or amend, restructure, terminate or replace the
Restricted Stock in order to cause the Restricted Stock to either not be subject
to Section 409A of the Code or to comply with the applicable provisions of such
section.
 
13.  Survival of Terms. This Restricted Stock Award Agreement shall apply to and
bind the Participant and the Company and their respective permitted assignees
and transferees, heirs, legatees, executors, Committees and legal successors.
 
14.  Counterparts. This Restricted Stock Award Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which together shall be deemed to be one and the same instrument.
 
15.  Agreement Not a Contract for Services. Neither the Plan, the granting of
the Restricted Stock, this Restricted Stock Award Agreement nor any other action
taken pursuant to the Plan shall constitute or be evidence of any agreement or
understanding, express or implied, that the Participant has a right to continue
to provide services as an officer, director, employee, consultant or advisor of
the Company or any Subsidiary or Affiliate for any period of time or at any
specific rate of compensation.
 
16.  Authority of the Committee. The Committee shall have full authority to
interpret and construe the terms of the Plan and this Restricted Stock Award
Agreement. The determination of the Committee as to any such matter of
interpretation or construction shall be final, binding and conclusive.
 
17.  Representations. The Participant has reviewed with the Participant’s own
tax advisors the Federal, state, local and foreign tax consequences of the
transactions contemplated by this Restricted Stock Award Agreement. The
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Participant understands
that he or she (and not the Company) shall be responsible for any tax liability
that may arise as a result of the transactions contemplated by this Restricted
Stock Award Agreement.
 
 
 

--------------------------------------------------------------------------------

 
18.  Severability. Should any provision of this Restricted Stock Award Agreement
be held by a court of competent jurisdiction to be unenforceable, or enforceable
only if modified, such holding shall not affect the validity of the remainder of
this Restricted Stock Award Agreement, the balance of which shall continue to be
binding upon the parties hereto with any such modification (if any) to become a
part hereof and treated as though contained in this original Restricted Stock
Award Agreement. Moreover, if one or more of the provisions contained in this
Restricted Stock Award Agreement shall for any reason be held to be excessively
broad as to scope, activity, subject or otherwise so as to be unenforceable, in
lieu of severing such unenforceable provision, such provision or provisions
shall be construed by the appropriate judicial body by limiting or reducing it
or them, so as to be enforceable to the maximum extent compatible with the
applicable law as it shall then appear, and such determination by such judicial
body shall not affect the enforceability of such provisions or provisions in any
other jurisdiction.
 
19.  Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Restricted Stock Award Agreement. The Participant has read and
understands the terms and provisions of the Plan and this Restricted Stock Award
Agreement, and accepts the Restricted Stock subject to all the terms and
conditions of the Plan and this Restricted Stock Award Agreement. The
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
this Restricted Stock Award Agreement.
 


 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Stock Award Agreement on the day and year first above written.
 


DUFF & PHELPS CORPORATION


By
Name
Title




[NAME]


___________________________________
The Participant


Address:     
 
 

